MEMORANDUM **
Elida Gabriel de Secaida, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Ochoa v. Gonzales, 406 F.3d 1166, 1169 (9th Cir.2005). We deny the petition for review.
Substantial evidence supports the agency’s determination that Gabriel de Secaida failed to establish that “Guatemalan women who resist sexual violence and are assertive in their efforts to resist and to punish those responsible” is a particular social group. See id. at 1170-71 (“Key to establishing a “particular social group” is ensuring that the group is narrowly defined.”). Gabriel de Secaida has therefore failed to demonstrate that she suffered past persecution or has a well-founded fear of future persecution on account of a protected ground. See id. Accordingly, we deny her asylum claim.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.